Citation Nr: 0738120	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  98-08 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued disability compensation payable to 
the veteran prior to his death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran had active military service from September 1943 
to November 1945.  He died in December 1996.  The appellant 
is his surviving spouse.  She appealed to the Board of 
Veterans' Appeals (Board) from February 1997 and April 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In the February 
1997 rating decision, the RO denied her claim for service 
connection for the cause of the veteran's death, and in the 
more recent April 1998 rating decision, the RO also denied 
her claim for accrued benefits.

The Board issued a decision in September 2000 also denying 
these claims, and the appellant appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a December 2002 
Order, the Court vacated the Board decision and remanded the 
case to the Board for further development and readjudication.  
By letter dated in September 2003, the Board advised the 
appellant, through her representative, that there was 
additional time in which to supplement the record with 
additional evidence and argument.  The appellant and her 
representative, however, did not respond to that letter.

The Board then remanded this case in January 2004, 
instructing the RO to provide the appellant notice as 
required by the Veterans Claims Assistance Act (VCAA); 
to determine what the veteran's service-connected 
disabilities were at the time of his death; and to provide 
the appellant a complete explanation of his service-connected 
disabilities at the time of his death.  The RO has since 
complied with these directives and the case is again before 
the Board for further appellate consideration.




FINDINGS OF FACT

1.  The veteran's certificate of death shows he died in 
December 1996 as a result of metastatic melanoma.

2.  At the time of his death, service connection was in 
effect for residuals of a gunshot wound to the pleural cavity 
with retained fragments, rated as 60 percent disabling; for 
residuals of an upper thoracic injury with myelopathy, rated 
as 40 percent disabling; and for residuals of a gunshot wound 
to the right shoulder, involving injury to Muscle Group III, 
rated as 20 percent disabling.  

3.  The veteran's ultimately terminal metastatic melanoma was 
first diagnosed many years after service and has not been 
linked by competent medical evidence to his military service 
- including by way of a service-connected disability.  

4.  The veteran had no pending claim for any VA benefit at 
the time of his death.


CONCLUSIONS OF LAW

1.  The veteran's death was not due to disability from a 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. § 1310 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.310, 3.312 (2007).

2.  The criteria also are not met for accrued benefits.  38 
U.S.C.A. §§ 101, 107, 5103, 5103A, 5121(c) (West Supp. 2005); 
38 C.F.R. § 3.1000(c) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death as well as accrued disability 
compensation payable to him prior to his death.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
Pursuant to the Court's Order, a letter by the RO dated in 
June 2004:  (1) informed the appellant about the information 
and evidence not of record that is necessary to substantiate 
her claims; (2) informed her about the information and 
evidence that VA will seek to provide; (3) informed her about 
the information and evidence she is expected to provide; and 
(4) requested that she provide any evidence in her possession 
that pertains to her claims, or something to the effect that 
she should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of the notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but ultimately determining nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and thus found the error was harmless.)

If any notice deficiency is present here, the Board finds 
that the presumption of prejudice on VA's part has been 
rebutted:  (1) based on the communications sent to the 
appellant over the course of this appeal; and (2) based on 
her contentions as well as the communications provided to her 
by VA, it is reasonable to expect that she understands what 
is needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the appellant and her 
representative, which existed prior to the veteran's death in 
December 1996.  In addition, since his ultimately terminal 
melanoma was first diagnosed many years after his military 
service ended and has not been linked by competent medical 
evidence to his service - including by way of a service-
connected disability, a remand for a medical nexus opinion is 
not necessary to decide his appellant-widow's cause-of-death 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the Board finds that no further action is needed 
to meet the requirements of the VCAA or Court.

II.  Entitlement to Service 
Connection for the Cause of the 
Veteran's Death

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection is warranted for 
disability that is proximately due to, the result of, or 
chronically aggravated by a service-connection condition.  
See 38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  



It is recognized there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

In January 1945, an enemy sniper's bullet hit the veteran in 
his right deltoid region, traveling through his right chest 
and into his left chest.  His injuries included fractures of 
the right sixth and seventh ribs, traumatic right 
pneumothorax, and a contusion of the spinal cord at the area 
of the sixth and seventh thoracic vertebrae. Approximately 
three months after the injury, a metallic foreign body was 
surgically removed from the area of his sixth thoracic 
vertebra.  Following the injury, the veteran had partial 
paralysis of his right upper extremity, trunk, and both lower 
extremities.  After several months of treatment, some 
function gradually returned in the affected areas.  But as a 
result of his wounds, service connection was established for 
these resulting disabilities.

The veteran developed melanoma many years after service.  
Unfortunately, it was ultimately terminal; he died in 
December 1996.  His certificate of death lists the immediate 
cause of his death as metastatic melanoma.  At the time of 
his death, service connection was in effect for residuals of 
a gunshot wound to the pleural cavity with retained 
fragments, rated as 60 percent disabling; for residuals of an 
upper thoracic injury with myelopathy, rated as 40 percent 
disabling; and for residuals of a gunshot wound to the right 
shoulder, involving injury to Muscle Group III, rated as 20 
percent disabling.  



The appellant-widow has presented two theories in support of 
her claim.  She alleges the veteran's melanoma is somehow 
related to his service-connected disabilities.  In addition, 
she recently raised the theory that his melanoma was caused 
by sun exposure while on active duty in the military.  But 
for the reasons set forth below, the Board finds that the 
preponderance of the evidence is against her claim on both 
theories.  

First, the Board finds that the appellant's claim fails under 
a direct theory of service connection.  The veteran's service 
medical records make no reference to sunburn or melanoma, 
thereby providing evidence against the claim.  
Struck v. Brown, 9 Vet. App. 145 (1996).  Indeed, the record 
shows that melanoma was first diagnosed many years after 
service.  In this regard, in a January 1997 letter, M.S., 
M.D., notes the veteran developed metastatic melanoma in May 
1996.  However, an admission report from Huntsville Hospital 
dated in May 1996 indicates he had a malignant melanoma 
removed from the left side of his scalp 26 years prior to 
that admission (so in 1970 or thereabouts).

Thus, the first documented evidence of melanoma was not until 
1970, approximately 25 years after the veteran's military 
service had ended in 1945.  This 25-year lapse between the 
conclusion of his military service and the initial 
development of melanoma provides highly probative evidence 
against his 
appellant-widow's claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Moreover, none of the medical 
records in the claims file includes a medical opinion 
causally relating the veteran's ultimately terminal melanoma 
to his military service, to include sun exposure while in the 
military, thereby providing further evidence against the 
appellant's claim.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).

In short, both the service and post-service medical records 
provide highly probative evidence against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death under a direct theory of service 
connection.  These records essentially show his metastatic 
melanoma was first diagnosed many years after service and has 
not been linked by competent medical evidence to his 
military service.  

Second, the Board finds that the appellant's claim fails 
under a secondary theory of service connection.  In reaching 
this decision, the Board notes that no medical professional 
has indicated the veteran's service-connected disabilities 
either caused or in any way contributed to his melanoma, or 
that his service-connected disabilities even accelerated his 
death from this condition.  There also is no medical 
indication any of his service-connected disabilities were 
chronically aggravating his melanoma.

In a January 1997 letter, K.B., M.D., the veteran's treating 
orthopedist wrote: "From an orthopedic point of view I 
cannot state that the wounds are related to the development 
of cancer at a later time in life."  Thus, not only does this 
opinion not support the appellant's claim, it goes against 
her allegation that the veteran's melanoma was somehow 
related to his service-connected disabilities.

Dr. M.S.'s January 1997 letter also explains that the 
treatment and symptoms of the veteran's metastatic melanoma 
actually aggravated his service-connected disabilities.  
Unfortunately, veterans' benefits law does not provide 
compensation when, as here, a nonservice-connected condition 
aggravates a service-connected condition.  Only the converse 
is permissible - that is, where the service-connected 
disability does the aggravating.  As such, Dr. M.S.'s opinion 
also provides evidence against the claim. 



In addition to the medical evidence, the Board has also 
considered the appellant's own lay statements in support of 
her claim.  However, the Board emphasizes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  There 
is simply no evidence in this case that the appellant 
possesses the medical training and expertise necessary to 
render an opinion concerning the cause of the veteran's 
ultimately terminal melanoma, and in particular whether it is 
somehow traceable to his military service.  Therefore, her 
lay statements are of no probative value in this regard.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Even were the Board to assume purely for the sake of argument 
that the appellant is competent in this regard, her 
contentions are still outweighed by the medical records, none 
of which suggest the veteran's melanoma was related either to 
service or to a service-connected disability.  See Barr v. 
Nicholson, 21Vet. App. 303 (2007).  

The Board has also reviewed several articles submitted by the 
appellant concerning interleukin-2 therapy, which is used to 
treat cancer, and its possible side effects.  Since these 
articles do not discuss the possible relationship between 
orthopedic injuries and melanoma, they are not relevant to 
this appeal.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998) (holding that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The Board is sympathetic to the 
appellant's loss of her husband, but may not go beyond the 
factual evidence presented in this claim to provide a 
favorable determination.  As the preponderance of the 
evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied.

III.  Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals, including the veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period 
not to exceed two years) to which the veteran was entitled at 
the time of his death under existing ratings or based on 
evidence in the file or constructively of record at the time 
of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  A 
claim for such benefits must be filed within one year of the 
veteran's death.  38 C.F.R. § 3.1000(a), (c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit Court concluded that, for a surviving spouse 
to be entitled to accrued benefits, "the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 
(Fed Cir. 1996) (a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).



The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction (here, the 
RO), the action having become final by the expiration of one 
year after the date of notice of an award or disallowance, or 
by denial on appellate review, whichever is earlier.  
38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

In this case, the appellant initially requested accrued 
benefits on the grounds that the veteran - at the time of 
his death, was entitled to a total disability rating based on 
individual unemployability due to his service-connected 
disabilities (TDIU).  However, there is no indication the 
veteran had a claim pending or an existing rating decision 
encompassing such benefits at the time of his death.  In this 
regard, records show he last filed a claim for TDIU benefits 
in April 1992, which the RO denied in a rating decision dated 
in February 1993.  And since he did not file a notice of 
disagreement (NOD) during his lifetime to initiate a timely 
appeal of that decision, it became final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  Indeed, the appellant readily concedes 
that a TDIU claim was not pending at the time of the 
veteran's death.  

Nevertheless, the appellant now contends the veteran had a 
pending claim of entitlement to service connection for 
residuals of a spinal cord injury at the time of his death.  
Although this claim was not raised prior to the Board's 
September 2000 decision, the Court has instructed the Board 
to consider this claim for accrued benefits purposes.  
Unfortunately, this claim also fails because there is simply 
no evidence the veteran had a claim pending or an existing 
rating decision encompassing service connection for residuals 
of a spinal cord injury at the time of his death.  Jones, 136 
F.3d at 1299.



The appellant also argues the veteran's TDIU claim in 1992 
was a claim, as well, for service connection for residuals of 
a spinal cord injury, and that the RO failed to properly 
adjudicate this claim in its February 1993 rating decision.  
The Board disagrees.  The veteran's claim in 1992 includes a 
VA Form 21-4138 (Statement in Support of Claim), which the 
appellant argues constitutes an informal claim for service 
connection for a spinal cord injury.  Nothing in this 
document, however, suggests an intent to apply for service 
connection for a spinal cord injury.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim, however, must identify the benefit sought.  VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).  All claims for benefits filed with VA, 
either formal or informal, must be in writing.  See Rodriguez 
v. West, 189 F.3d 1351 (Fed. Cir. 1999).

In this particular instance, the document in question notes:  
"I would like to reopen my claim because my disabilities 
have become more aggrevated [sic], and has [sic] caused me to 
not do anything of employment.  I have been to see several 
civilaian [sic] Doctors as well as goimg [sic] to the V.A 
clinic here in Huntsville, as well as the V.A. Hospital in 
Birmingham.  I feel that if I were give A Compensation 
Examination that they would find some of the problems."

Since there is no express or implied mention of a spinal cord 
injury, this document cannot constitute a claim for service 
connection for residuals of a spinal cord injury. 

The appellant also argues that medical evidence in the claims 
file at that time established the veteran's spinal cord 
injury was related to his military service.  In essence, she 
argues that, pursuant to 38 C.F.R. § 3.157(b), medical 
records should have been construed as a claim for service 
connection for residuals of a spinal cord injury.  But the 
Board emphasizes that application of § 3.157(b) would not be 
warranted in this case, as this regulation applies only to a 
distinct group of claims where service connection has already 
been established.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  In other words, since service 
connection for a spinal cord injury had not been established, 
a report of examination or hospitalization cannot be 
considered as an informal claim for service connection. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for accrued 
benefits.  As the preponderance of the evidence is against 
her claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal is 
denied.




ORDER

Service connection for the cause of the veteran's death is 
denied. 

The claim for accrued disability compensation payable to the 
veteran prior to his death also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


